Citation Nr: 1003564	
Decision Date: 01/25/10    Archive Date: 02/01/10

DOCKET NO.  08-26 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for bilateral foot 
fungus.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1959 to 
February 1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the benefits sought on 
appeal.  Jurisdiction currently resides with the New York, 
New York RO.

In his VA Form 9 dated August 27, 2008, the Veteran indicated 
that he was appealing entitlement to service connection for a 
L5-S1 herniated disc condition and entitlement to service 
connection for bilateral foot fungus only.  Therefore, 
entitlement to service connection for a cold weather injury 
and hernia resection are not presently before the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

VA is obliged to provide an examination or obtain a medical 
opinion in a claim for service connection when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service, and the 
record does not contain sufficient information to make a 
decision on the claim. 38 U.S.C.A. § 5103A(d); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006). 

The evidence of a link between current disability and service 
must be competent. Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003). The threshold for finding a link between current 
disability and service is low. Locklear v. Nicholson, 20 Vet. 
App. 410 (2006); McLendon, 20 Vet. App. at 83.  The Veteran's 
reports of a continuity of symptomatology can satisfy the 
requirement for evidence that the claimed disability may be 
related to service. McLendon, 20 Vet. App. at 83.  

The Veteran's statements constitute competent evidence of an 
in-service injury and of a continuity of symptomatology.  His 
contentions can be read as reporting that since his parachute 
jump injury, he has experienced chronic back pain due to a 
herniated disc, and that since his time in Okinawa, he has 
experienced periodic foot fungus.  The Veteran additionally 
has a diagnosis of tinea pedis (See May 2005 VA treatment 
record).

The medical evidence of record is insufficient because it 
does not contain an opinion as to whether any current 
disability may be related to the claimed parachute jump 
injury and foot fungus. These considerations require further 
investigation by medical professionals, inasmuch as the Board 
is prohibited from substituting its own unsubstantiated 
medical opinions. See Colvin v. Derwinski, Vet. App. 171, 175 
(1991). 

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded VA 
examination(s) to determine the 
relationship, if any, between the 
Veteran's current symptoms and his 
claimed back injury during a parachute 
jump and his claimed bilateral foot 
fungus while serving in Okinawa.  

The examiner should review the claims 
folder, and note such a review in the 
examination report or in an addendum.

The examiner should provide an opinion as 
to whether the Veteran has current 
residuals of back and foot injuries, and, 
if so, whether it is at least as likely 
as not (50 percent probability or more) 
that the back and foot injuries began in 
service or are otherwise the result of a 
disease or injury in service.  With 
regard to the back disability, the 
examiner should consider the Veteran's 
report of a parachuting injury in-
service.  With regard to the foot fungus, 
the examiner should consider the 
Veteran's report that this disability 
began during his service in Okinawa.  

The examiner should provide a rationale 
for the opinions.  The examiner is 
advised that the Veteran is competent to 
report his symptoms and injuries; and 
such reports must be considered in 
formulating any opinions.

2.  If any benefit sought on appeal 
remains denied, the RO/AMC should issue a 
supplemental statement of the case and 
then return the case to the Board, if 
otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


